MUTUAL TERMINATION AGREEMENT

This MUTUAL TERMINATION AGREEMENT (this “Agreement”) is made and entered into as
of August 9, 2006, by and among ADC Telecommunications, Inc., a Minnesota
corporation (“ADC”), Hazeltine Merger Sub, Inc., a Delaware corporation and a
direct wholly owned subsidiary of ADC (“Merger Sub”), and Andrew Corporation, a
Delaware corporation (“Andrew”).

WHEREAS, ADC, Andrew and Merger Sub are parties to an Agreement and Plan of
Merger, dated as of May 30, 2006 (the “Merger Agreement”) (capitalized terms
used herein but not otherwise defined herein shall have the meanings ascribed to
them in the Merger Agreement); and

WHEREAS, ADC, Andrew and Merger Sub wish to terminate the Merger Agreement in
accordance with the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. ADC, Andrew and Merger Sub hereby agree that, upon receipt by ADC of the
amount described in Section 2(a) hereof, the Merger Agreement is hereby
terminated as of the date hereof and the entire Merger Agreement, including
without limitation, Section 8.2 and Section 8.3 thereof, is void and of no
further force or effect without, except as provided herein, any liability on the
part of ADC, Merger Sub, Andrew, or any of their respective past or present
directors, officers, employees, agents, accountants, counsel, financial
advisors, subsidiaries, successors and other representatives and Affiliates
(“Related Parties”). The foregoing notwithstanding, Section 6.5 of the Merger
Agreement shall remain in full force and effect in accordance with its terms,
except that the phrase “and in Section 8.3” contained in such Section 6.5 is
hereby deleted.

2. (a) In connection with the execution of this Agreement, Andrew will pay to
ADC on the date hereof an amount of cash equal to $10 million (ten million
dollars) by wire transfer of immediately available funds to ADC pursuant to the
written instructions provided to Andrew by ADC. It is a condition precedent to
the effectiveness of this Agreement that ADC shall have received the amount
described in the preceding sentence. (b) In the event that, within 12 months
after the date hereof, an Acquisition of Andrew is consummated, then Andrew
shall pay ADC an amount equal to $65 million (sixty-five million dollars); such
fee payment to be made by wire transfer of immediately available funds
concurrently upon such consummation.

3. In consideration of the mutual covenants set forth in this Agreement, the
parties, on behalf of themselves and their Related Parties, do hereby release
and forever discharge each other and such other party’s Related Parties from any
and all claims, demands, rights, actions, causes of action, debts, damages, loss
of services, costs, attorneys’ fees, obligations, judgments, expenses,
compensation or liabilities of any nature whatsoever, in law or in equity,
whether known or unknown, contingent or absolute, that they now have, may have
ever had in the past or may have in the future against each other or their
Related Parties by reason of any conduct, harm, matter, cause or thing that has
occurred from the beginning of time up to and including the date of this
Agreement, that in any way arises from or out of, is based upon, or relates to
the Merger Agreement, including: (i) the negotiation, execution, performance, or
termination of the Merger Agreement; (ii) any inaccuracy of any representation
or warranty contained in the Merger Agreement (including the ADC Disclosure
Letter or the Andrew Disclosure Letter); (iii) any non-performance under or any
breach of the Merger Agreement; (iv) ADC’s Registration Statement No. 333-135424
on Form S-4 under the Securities Act of 1933, as amended, or the joint proxy
statement/prospectus contained therein, any U.S. Securities and Exchange
Commission “Rule 425” or “Form 8-K” filings made in connection with the Merger
Agreement or the transactions contemplated thereby or any other public filings
or statements made in connection with the Merger Agreement or the transactions
contemplated thereby; and (v) all regulatory or judicial applications,
proceedings, filings, suits, actions or appeals relating to the transactions
contemplated by the Merger Agreement. Nothing in this paragraph, however, shall
be deemed to release any party from the agreements, representations, warranties,
rights, obligations, releases and undertakings contained in this Agreement.

4. Each of Andrew and ADC acknowledge and agree that the CA will remain in full
force and effect in accordance with its terms notwithstanding the execution and
delivery of this Agreement.

5. Each of Andrew, ADC and Merger Sub hereby represents and warrants to the
other parties that: (a) it has full power and authority to enter into this
Agreement and to perform its obligations hereunder in accordance with its
provisions, (b) this Agreement has been duly authorized, executed and delivered
by such party, and (c) this Agreement constitutes a legal, valid and binding
obligation of such party, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, moratorium or other
similar laws affecting creditors’ rights generally and by general principles of
equity.

6. This Agreement shall be construed and enforced in accordance with, and be
governed by, the laws of the State of Delaware without regard to its conflict of
law provisions, and it may not be modified, amended or terminated, nor may the
provisions hereof be waived, other than in a written instrument executed by all
parties hereto.

7. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. The parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

8. All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via facsimile (receipt confirmed) or sent by a nationally recognized
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

(a) if to Andrew to:

Andrew Corporation

3 Westbrook Corporate Center

Westchester, IL 60154

Fax No: (708) 492-3823

Attention: Senior Vice President, General Counsel and Secretary

with a copy to:

Mayer, Brown, Rowe & Maw LLP

71 S. Wacker Drive

Chicago, IL 60606

Fax No: (312) 706-8164

Attention: James T. Lidbury

(b) if to ADC or Merger Sub, to:

ADC Telecommunications, Inc.

13625 Technology Drive

Eden Prairie, MN 55344

Fax No: (952) 917-0893

Attention: Office of General Counsel

with a copy to:

Dorsey & Whitney LLP

50 South Sixth Street, Suite 1500

Minneapolis, MN 55402-1498

Fax No: (612) 340-7800

Attention: Robert A. Rosenbaum

9. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, all of which together shall constitute one and the
same instrument.

[The remainder of this page is intentionally left blank.]

1 IN WITNESS WHEREOF, ADC, Merger Sub and Andrew have caused this Agreement to
be executed by their respective officers thereunto duly authorized, all as of
the date first written above.

 
 
ADC TELECOMMUNICATIONS, INC.
 
By:
Name:
Title:
HAZELTINE MERGER SUB, INC.
By:
Name:
Title:
ANDREW CORPORATION
By:
Name:
Title:
 

2